Citation Nr: 1023088	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.  

2.  Entitlement to an initial rating in excess of 20 percent 
for type 2 diabetes mellitus.  


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision which, in 
pertinent part, the RO granted service connection for type 2 
diabetes mellitus, evaluated at 20 percent disabling, 
effective from October 12, 2004, and denied entitlement to 
service connection for hypertension, including as secondary 
to the service-connected diabetes mellitus.  During the 
pendency of the appeal, the RO issued a June 2006 rating 
decision which assigned an earlier effective date of October 
12, 2003, for the grant of service connection for type II 
diabetes mellitus.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

These claims were previously before the Board and were 
remanded in June 2008 for further development.  


FINDINGS OF FACT

1.  The record evidence establishes that hypertension was not 
present during service or within one year thereafter, and 
that such condition was not caused or aggravated by the 
Veteran's service-connected diabetes mellitus.

2.  The Veteran's diabetes mellitus does not require 
regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hypertension, including as secondary to the 
service-connected diabetes mellitus type II, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for type 2 diabetes mellitus are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective on May 30, 2008, 38 C.F.R. § 
3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

The VCAA-compliance notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case 
the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. at 112. 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

A December 2004 pre-rating notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the Veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA. 

This notification would also apply to the "downstream" issue 
of entitlement to a higher initial rating.  The Unites States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. 
App. at 491.  

In addition, in a March 2006 letter, the RO provided notice 
as to how disability ratings and effective dates are assigned 
and the type of evidence that impacts these types of 
determinations.  The Board finds no prejudice to the Veteran 
in proceeding with the present decision.  November 2006 and 
April 2010 supplemental statements of the case reflect 
readjudications of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter decided herein on appeal. Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, post-service 
treatment records, private treatment records, and the reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and his wife.  Thus, the Board finds 
that all necessary notification and development action on 
this claim has been accomplished.  

II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
presumed for certain chronic diseases, including 
hypertension, if manifest to a compensable degree within one 
year after discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury; or, for any increase 
in severity of a nonservice-connected condition that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected condition.  38 C.F.R. § 3.310(a)-
(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

III.  Analysis

A.  Hypertension

Upon entrance to the military blood pressure of 124/82 was 
recorded in June 1966.  The service treatment records show 
that in June 1967 the Veteran's blood pressure was 130/82 and 
his heart was normal.  Upon separation, in July 1968, the 
Veteran's blood pressure was recorded as 118/76.  The chest 
x-ray was negative, and the heart, lungs and chest were 
evaluated as normal.  No pertinent history, complaint, or 
physical defect was found on separation examination.

Private treatment records dated October 1999 to January 2000 
shows recorded blood pressures of 180/100, 150/100, 148/98, 
150/98, 160/110 (standing), 158/98, 130/60, 124/80.  A 
February 2000 private treatment record noted a history of 
high blood pressure but the blood pressure recorded was 
illegible.

A June 2005 VA examination report notes that the Veteran was 
being treated for hypertension.  Blood pressure was measured 
at 104/64.  The examiner opined that there was no objective 
evidence of hypertension that was related to the Veteran's 
diabetes.  

The Veteran was afforded another VA examination in June 2009.  
Blood pressure was recorded as 132/74, 130/70, and 134/72.  
The examiner noted that the Veteran's blood pressure readings 
during service were all within normal limits and found that 
overall his hypertension developed many years post active 
duty and therefore it was not related to his service.  In 
addition, the examiner opined that the Veteran's hypertension 
was not due to his diabetes since it was diagnosed and 
treated many years before the Veteran was diagnosed with 
diabetes.  The hypertension was noted to be stable and well-
controlled on medications.  

After a careful and considered review of the evidence of 
record, there is no basis for service connection on either a 
direct or secondary basis.  The service treatment records do 
not reflect that the Veteran had any defect related to the 
lungs or heart, including hypertension; and post-service, 
there is no indication that the Veteran received a diagnosis 
of hypertension or any other type of heart disease within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the medical 
record does indicate that the Veteran had elevated blood 
pressure readings as earliest as 1999 and show that he has 
been diagnosed with hypertension.  However, the only 
competent evidence of record that speaks to medical nexus are 
the opinions of the VA examiners.  Most notably, the June 
2009 examiner opined that the Veteran's hypertension was not 
related to his military service or his service-connected 
diabetes mellitus.  This medical opinion was arrived at after 
reviewing the Veteran's claims file and was supported by 
rationale.  Thus, neither VA examination report, or any other 
medical record, contains any medical opinion relating the 
Veteran's current hypertension to his period of service or to 
his service-connected diabetes mellitus.

In sum and substance, only the Veteran has alleged a 
relationship between his hypertension and his diabetes 
mellitus.  However, as discussed above, the reports of 
medical treatment and examination conducted by the service 
department in June 1967 and July 1968, respectively, are 
negative for any pertinent finding or diagnosis of a disorder 
of the heart or lungs, including hypertension.  Nothing 
regarding objective signs or pathology of the heart or lungs 
is mentioned in those reports.  In fact, the VA examiners in 
June 2005 and 2009 likewise found no medical link between the 
Veteran's hypertension and diabetes mellitus, with the June 
2009 examiner explaining that the hypertension was diagnosed 
and treated many years prior to the diagnosis of diabetes.  
Thus, to the extent that the Veteran himself has related his 
current symptoms to service or to his service-connected 
diabetes, the Board observes that a layperson is generally 
not deemed competent to opine on a matter that requires 
medical knowledge, such as a determination of etiology.  
Therefore, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

Overall, and as discussed in detail above, the preponderance 
of the evidence is against entitlement to service connection 
for hypertension on both a direct and secondary basis.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appeal is denied.

B.  Diabetes Mellitus

The Veteran has contended that his service-connected diabetes 
warrants a rating in excess of 20 percent.  Diabetes mellitus 
is rated under Diagnostic Code (DC) 7913. A 20 percent rating 
requires insulin or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  38 C.F.R. § 4.119, DC 7913.

A June 2005 VA examination report shows that the Veteran was 
diagnosed with diabetes in October 2004.  He was started on 
oral hypoglycemic agents.  No ketoacidosis or hypoglycemic 
reactions.  No ketoacidosis or hypoglycemic reactions 
necessitating hospitalization were reported.  Fingerstick 
glucose ranges were reported as 30-50 and fingerstick before 
supper ranged from 199-260.  The Veteran reported trying to 
follow a diabetic diet.  Frequency of visits to a diabetic 
care provider were every three months.  The Veteran was 
diagnosed with diabetes mellitus, poor control range in 
hyperglycemia.  

A June 2009 VA examination report shows that the Veteran 
currently has mild non insulin dependent diabetes which is 
stable on low dose minimal oral medication.  The examiner 
reported that the Veteran had never been on insulin and never 
had poorly controlled hyperglycemia whole on medications.  He 
has never had to be admitted for any diabetic related causes 
(never needed any urgent care/ER/ED visits for diabetes or 
its treatment related complications).  The Veteran has no 
restriction on exercises/strenuous activities.  

A disability rating in excess of 20 percent rating requires 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  The evidence of record does not reflect 
regulation of activities.  In fact, the June 2009 examiner 
specifically stated in the examination report that there were 
no restrictions on the Veteran's activities on account of his 
diabetes.  Thus, the preponderance of the evidence is against 
a disability rating in excess of 20 percent.  In addition, 
the Board notes that the evidence of record does not show 
that the Veteran's diabetes requires twice monthly visits to 
a diabetic provider, nor does the Veteran so assert.  Thus, 
there is no basis for a higher rating.  

The Veteran's symptoms have been consistent throughout the 
course of this appeal and there have been no periods since 
service connection when the disability has approximated the 
criteria for an evaluation in excess of 20 percent.  38 
C.F.R. §§ 4.7, 4.21.  Staged ratings are therefore not 
warranted and the weight of the evidence is against the grant 
of a schedular rating in excess of 20 percent.  

Considering the evidence of record, in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's diabetes disability is not 
warranted.  

The above determinations are based on the application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the Veteran's 
diabetes disability reflects so exceptional or unusual a 
disability picture as to warrant the assignment of initial 
evaluation higher than 20 percent on an extraschedular basis.  
See § 3.321(b) (1).  There is no indication that the 
disability result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection. 
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus, is denied. 

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


